Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/21 has been entered.
This office action is responsive to the amendment filed on 01/04/2021. As directed by the amendment: claims 1 and 7 have been amended; claims 6 and 8 have been cancelled.  Thus, claims 1-5, 7, and 9-16 are presently pending in this application.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7, and 9-16 are rejected under 35 U.S.C. 103 as being unpatentable over Batista et al (2016/0338410).
	For claim 1, Batista teaches a fluid permeable heater assembly for aerosol-generating systems (abstract) (fig.1, 5A and 11A-11B), the fluid permeable heater assembly comprising:
an electrically conductive  flat filament arrangement (2 as shown in fig.1)  being a mesh and including, a center surface (1101 as shown in fig.11a), a first side surface (one side of 1103 as shown in fig.11a), a second side surface (the other side of 1103 as shown 


a first contact point ( C1 which is one of the side of the contact point between clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14); and
a second contact point (C2 which is the other side of the contact point between clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14), the first contact point and the second contact point (3 the contact points between clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14) configured to electrically contact the flat filament arrangement (2 as shown in fig.5A) (par.14), a longitudinal axis being defined between the first contact point and the second contact point (the axis points between the contact points between clamp 3 and flat filament arrangement 2 as shown in fig.5A), a center resistance Rc being the electrical resistance between two points (between the two sides portion of 1101 as shown in fig. 11a) situated on the longitudinal axis (the middle section or point between the contact points between clamp 3 and flat filament arrangement 2 as shown in fig.5A), one of the two points (one of the side portion of 1101 as shown in fig. 11a) being situated at a distance from the first contact point (C1 as shown 
 	Assuming arguendo that the Batista does not teach a ratio of the center resistance to the first resistance Rc/Rl ranges from 2 to 400, and a ratio of the center resistance to the second resistance Rc/R2 ranges from  2 to 400. However, Batista discloses ratio of the center resistance to the first resistance and to the second resistance.  It would have been obvious to one having ordinary skill in the art at the time of the effective filling date made to modify Batista with ratio ranges from  2 to 400, since 


    PNG
    media_image1.png
    319
    337
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    242
    611
    media_image2.png
    Greyscale

 	For claim 2, Batista teaches wherein a total resistance Rt corresponds to the electrical resistance between the first contact point and the second contact point (the distance between C1 and C2 as shown in fig.11A equals to the total resistance), a ratio of the center resistance to the total resistance Rc/Rt corresponds to at least 0.5 (RC is the center of the contacts between C1 and C2 which the half point, therefore, the ratio is 
 	For claim 3, Batista teaches wherein: a first transition resistance Rltp corresponds to the electrical resistance between two points situated on the longitudinal axis, one of the two points being situated at a distance from the first contact point equal to 20 percent, and the other one of the two points being situated at a distance from the first contact point equal to 40 percent of the distance between the first and the second contact point (the distance C1 to the first portion of 1101 as shown in fig.11A); 
a second transition resistance R2tp corresponds to the electrical resistance between two points situated on the longitudinal axis, one of the two points being situated at a distance from the first contact point equal to 60 percent and the other one of the two points being situated at a distance from the first contact point equal to 80 percent of the distance between the first and the second contact point (the distance C1 to the other portion of 1101 on the side R2 as shown in fig.11A).
 	Assuming arguendo that the Batista does not teach a ratio of the first transition resistance to the first resistance Rltp/Rl ranges from 1.1 to 400, wherein a ratio of the second transition resistance to the second resistance R2tp/R2 ranges from 1.1 to 400, Rc/Rltp ranges from about 1.1 to about 400, and wherein a ratio of the center resistance 
 	For claim 4, Batista teaches wherein: a total resistance Rt corresponding to the electrical resistance between the first contact point and the second contact point ranges from 0.5 Ohm to about 4 Ohm; the center resistance Rc is higher than 0.5 Ohm; and the first resistance R1 and the second resistance R2 are each lower than 100 mOhm (par.22-23).
 	For claim 5, Batista teaches a central longitudinal region extending from the first contact point to the second contact point (the center point between the contact points clamp 3 and flat filament arrangement 2 as shown in fig.5A) (par.14), an electrical resistance in the central longitudinal region being lower than an electrical resistance outside of the central longitudinal region (par.14 and 22).

 	For claim 9, Batista teaches wherein the mesh of each of the first side surface and the second side surface has a weft aperture larger than zero and no warp aperture (par.17 and 39) (elements 1101 and 1103 fig.11a and 11b).
 	For claim 10, Batista teaches wherein in a weaving direction of the filament arrangement a same number of filaments are arranged next to each other in the center surface and in the first side surface and the second side surface (par.17, 39 and 91) (elements 1101 and 1103 fig.11a and 11b).
 	For claim 11, Batista teaches wherein in a weaving direction of the filament arrangement more filaments are arranged in a central longitudinal region than outside the central longitudinal region (par.17, 39 and 91) (elements 1101 and 1103 fig.11a and 11b).

 	For claim 13, Batista teaches wherein the fastener (clamp 3 as shown in fig.1) is electrically conductive and is an electrical contact configured to provide heating current through the filament arrangement (par.14 and 93).
 	For claim 14, Batista teaches wherein the fastener is a mechanical fastener (clamp 3 as shown in fig.1) (par.14 and 93).
 	For claim 15, Batista teaches wherein the mechanical fastener includes a clamp, a screw, and a form-locking fastener  or any combination thereof (clamp 3 as shown in fig.1) (par.14 and 93).
 	For claim 16, Batista teaches an electrically operated aerosol-generating system (abstract (fig.1 and 5A)  comprising: an aerosol-generating device including, a main body defining a cavity, an electrical power source, and electrical contacts (par.15); a cartridge configured to contain a liquid aerosol-forming substrate (par.51), the cartridge configured to be inserted in the cavity, the cartridge including, a housing having an opening (par.50); and the fluid permeable heater assembly of claim 1 (par.50), the heater assembly extending across the opening of the housing of the cartridge (par.51), 
Response to Amendments/Arguments
Applicant's arguments filed 01/04/2021 have been fully considered but they are not persuasive. 
 	Applicant argues that Batista fails to teach mesh density gradients between the first side surface and the center surface, and between the center surface and the second side surface. However, examiner respectfully disagrees with applicant because Batista teaches  the filament arrangement comprises a mesh, the second portions may take the different form of having a higher density mesh than in the first portion, furthermore, the filament arrangement may be formed of a two different materials in the first portion and the second portions, where the material forming the second portions is more malleable and more easily deformed than the material of the first portion as Batista discloses in paragraph 47, lines 3-8.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYUB A MAYE whose telephone number is (571)270-5037.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AYUB A MAYE/Examiner, Art Unit 3761                   

/ROBERT J UTAMA/Primary Examiner, Art Unit 3715